STATE OF WEST VIRGINIA

                                                                                     FILED
                           SUPREME COURT OF APPEALS                             September 12, 2013
                                                                              RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
MICHAEL D. CAUDILL JR.,                                                         OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 11-1663	 (BOR Appeal No. 2045935)
                   (Claim No. 2011002416)

CRUM CONTRACTING, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Michael D. Caudill Jr., by Anne L. Wandling, his attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. Crum Contracting, Inc.,
by H. Dill Battle III, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated November 7, 2011, in
which the Board affirmed a May 9, 2011, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s July 28, 2010, decision
rejecting Mr. Caudill’s claim. The Court has carefully reviewed the records, written arguments,
and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On July 7, 2010, Mr. Caudill sought treatment at Logan Regional Medical Center for pain
in both knees and he submitted a report of injury on the same day. The initial records of the
injury indicate that Mr. Caudill strained his left and right knees, on June 20, 2010, while stepping
up and down on a ladder. X-rays taken at the time did not show a fracture, dislocation, or
convincing joint effusion. The clinical impression listed on the injury report was left and right
knee strain and degenerative joint disease in both knees. Following the initial report of the injury,
Mr. Caudill was examined by Dr. McCleary. The x-rays taken at the time showed osteophytes
and Dr. McCleary’s assessment was that Mr. Caudill had bilateral knee patella chondromalacia.
On July 28, 2010, the claims administrator denied Mr. Caudill’s application for benefits because
the injury was an aggravation or recurrence of a pre-existing condition and there was no isolated
fortuitous event which caused the injury. Following the denial, Mr. Caudill testified at a hearing
before the Office of Judges. Mr. Caudill stated that he was kneeling, working on a wall plate, and
when he stood up he felt his left knee pop. The Office of Judges affirmed the claims
administrator’s decision on May 9, 2011, and the Board of Review affirmed the Order of the
Office of Judges on November 7, 2011, leading Mr. Caudill to appeal.

        The Office of Judges concluded that Mr. Caudill’s knee problems were the result of a
chronic degenerative condition caused by chondromalacia or osteoarthrosis. The Office of
Judges concluded that these were not caused by any work injury and were not compensable
conditions. The Office of Judges noted that Mr. Caudill did not provide a consistent account of
the circumstances of his injury. It noted that, although Mr. Caudill testified that only one of his
knees popped, he later complained of an injury to both knees. The Office of Judges found that
the diagnosis of chondromalacia, which is a degenerative and non-compensable disease,
provided a more likely explanation of Mr. Caudill’s condition. The Office of Judges determined
that Mr. Caudill’s knee problems were more than likely naturally occurring and unrelated to his
work. Based on this determination, the Office of Judges affirmed the claims administrator’s
denial of Mr. Caudill’s application for benefits. The Board of Review then adopted the findings
of the Office of Judges and affirmed its Order.

        We agree with the conclusion of the Board of Review and the findings of the Office of
Judges. Mr. Caudill has not demonstrated that he received a personal injury in the course of and
resulting from his employment. He has not presented a consistent account of the circumstances
of his injury and the medical evidence in the case weighs in favor of finding that his condition is
the result of degenerative non-compensable condition in his knees. Mr. Caudill’s condition is not
compensable.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: September 12, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum